Case 4:21-cv-00038-JAJ-CFB Document 1-2 Filed 02/09/21 Page 1of1

E-FILED 2021 JAN 27 2:41 PM POLK - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR POLK COUNTY

MIRANDA NICOLAI,
Plaintiff, Case No. LACL149520

¥S.

LUKE HASTIE; CHAD NICOLINO; ACCEPTANCE OF SERVICE
DANA WINGERT; and CITY OF DES |
MOINES, IOWA,

Defendants.

 

 

Torky. b. CO AkpeoSaN accepts setvice on behalf of Defendants Luke Hastie, Chad

Nicolino, Dana Wingert, and the City of Des Moines, lowa on Jonny 27, Zoe!

CERTIFICATE OF SERVICE

I hereby certify that on _ 1/27/2021 __, I electronically filed the foregoing with the Polk
County Clerk of Court using the Iowa Courts E-Filing system which will provide notification of

such filing to ali counsel of record.

Signature

 
